DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This is in response to the amendments filed on 06/16/2021. The proposed amendments are accepted. The 112(b) rejections are rendered moot in light of the amendments and have been withdrawn. 
Response to Arguments

Applicant’s arguments filed 06/16/2021 have been fully considered but they are moot in view of new grounds of rejections. 
Applicant argues (pg. 8-9) that Khafagy merely discloses determining the transmission information and applying the EPB when shifting if the EPB has not been applied, and does not disclose determining whether the output transmission information corresponds to a neutral state when the vehicle having been in the stationary state is moving. 
The Examiner respectfully disagrees. Khafagy does disclose ([0025-0026]) continuously checking the speed of the vehicle to determine if the vehicle is moving or not, and applies EPB accordingly. Khafagy also discloses ([0031-0032]) checking the accelerator pedal, which would change the speed of the vehicle and change the vehicle from being stationary state to moving, and detecting the 
Applicant argues (pg. 9-10) that Khafagy fails to teach claims in view of the enclosed amendments to the claims, specifically, “receive a change value of a longitudinal acceleration sensed by the sensing unit, and determine whether a change in longitudinal acceleration exists using the received change value of longitudinal acceleration, and when the transmission information corresponds to the neutral state in a state in which the vehicle having been in the stationary state is moving while the change in longitudinal acceleration exists, transmit an electrical parking brake (EPB) engagement command to an EPB device such that EPB automatic engagement is performed by the EPB device”. 
The Examiner has relied on the Kilmurray reference in light of the amendments. Please see the rejections set forth below.  
Applicant argues (pg. 10-11) that Kilmurray does not measure a change value in longitudinal acceleration and does not determine whether a change in longitudinal acceleration exists based on the measured or received change value, therefore cannot cure the deficiencies of Khafagy.
The Examiner respectfully disagrees. Kilmurray teaches that the [0024] travel sensors measure the movement of the vehicle. It is widely known in the art that an accelerometer measures the acceleration of motion, which is done over time, as acceleration is the measurement of the change in velocity, or speed, over time. If the received value from the accelerometer is not constant, a change in acceleration is taking place. 
Applicant argues (pg. 11) that the combination cannot teach “when the transmission information corresponds to the neutral state in a state in which the vehicle having been in the stationary state is moving and the change in longitudinal acceleration exists, transmit an electrical parking brake (EPB) engagement command to an EPB device such that EPB automatic engagement is performed by the EPB 
The Examiner respectfully disagrees. The depression of the pedal would inherently cause a change in acceleration, or cause the vehicle to move, so it would be obvious to combine the teachings of Khafagy and Kilmurray in order to teach those limitations. Please see the rejections set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“transmission information output device” – support can be found on pg. 8 lines 16-19. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Khafagy et al. (U.S Patent Publication No. 2018/0237016; hereinafter “Khafagy”) in view of Kilmurray et al. (U.S Patent Publication No. 2018/0194353; hereinafter “Kilmurray”). 

Regarding claim 1, Khafagy teaches a vehicle control apparatus comprising: 
a sensing unit configured to sense at least one of a vehicle speed value or a wheel speed value (Khafagy [0020] speed sensor can detect the speed of the vehicle);   
a transmission information output device configured to output transmission information (Khafagy [0027] the controller can detect a transmission shift); and 
a control unit configured to determine whether a vehicle having been in a stationary state is moving using the sensed at least one of the vehicle speed value or the wheel speed value (Khafagy [0025] the controller continuously check the speed of the vehicle and can determine when the speed is below a predefined threshold, or at zero, which means the car is stationary), 
determine whether the output transmission information corresponds to a neutral state when the vehicle having been in the stationary state is moving (Khafagy [0033] the EPB settings can be customized so that the EPB can be applied upon shifting to neutral. When the system detects rolling, which is when the vehicle is moving during neutral state, the system will apply EPB; [0032] at block 720, powertrain signals the controller to apply the EPB if the transmission is shifted to neutral, if the EPB was not engaged already; [0027] The engine is auto-started when the accelerator is pressed, which means the car is going to be in a moving state from stationary state, and the controller can detect a transmission shift during this time, and will be able to determine which state the transmission is going to be in), and
transmit an electrical parking brake (EPB) engagement command to an EPB device such that EPB automatic engagement is performed by the EPB device (Khafagy [0033] the EPB settings can be 
While Khafagy does teach transmitting an EPB engagement command, Khafagy does not explicitly teach receiving a change value of a longitudinal acceleration sensed by the sensing unit, and determine whether a change in longitudinal acceleration exists using the received change value of longitudinal acceleration, and
when the transmission information corresponds to the neutral state in a state in which the vehicle having been in the stationary state is moving while the change in longitudinal acceleration exists, transmit a brake engagement command such that brake engagement is performed.
	However, in the same field of endeavor, Kilmurray does teach receiving a change value of a longitudinal acceleration sensed by the sensing unit, and determine whether a change in longitudinal acceleration exists using the received change value of longitudinal acceleration (Kilmurray [0024] travel sensors that measure movements, such as an accelerometer, can be applied to detect the status/condition of the vehicle. The movements or acceleration in the longitudinal direction measured over a period of time provides the changed value; [0047] one of the conditions being detected include determining if the vehicle is in a non-hazardous state, one of the states being that the vehicle is stationary), and
when the transmission information corresponds to the neutral state in a state in which the vehicle having been in the stationary state is moving while the change in longitudinal acceleration exists, transmit an electrical parking brake (EPB) engagement command to an EPB device such that EPB automatic engagement is performed by the EPB device (Kilmurray [0029-0030] the travel sensor can be coupled to a parking brake, wherein the sensor data generates a signal that indicates a force that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy’s apparatus of automatically engaging the EPB by applying the automatic engagement in the presence of the change in acceleration, as taught by Kilmurray, for the purpose of providing fault-tolerant braking system in response to a braking request (Kilmurray [0005]). 


Claim 12 is rejected under the same rationale as claim 1. 


Regarding claim 4, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1, wherein the control unit, when determining whether the vehicle having been in the stationary state is moving, determines whether the sensed at least one of the vehicle speed value or the wheel speed value is equal to a set target value corresponding thereto (Khafagy [0025] if the sensor detects that the vehicle speed is below a predefined threshold limit (target value), then the vehicle is considered to be stationary (the car is not moving); [0027] if the accelerator pedal is pressed greater 

Claim 13 is rejected under the same rationale as claim 4.


Regarding claim 6, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1, wherein the control unit receives an accelerator pedal operation signal sensed by the sensing unit, and determines whether an accelerator pedal is in a non-operation state using the received accelerator pedal operation signal (Khafagy [0019] controller configured with accelerator pedal sensor; [0027] if the pedal is pressed below a threshold, the EPB remains applied, which means the pedal is in a non-operation state).  

Claim 15 is rejected under the same rationale as claim 6. Khafagy teaches the neutral state of the vehicle based on pedal operation signal in claim 1. 

Regarding claim 11, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1, wherein the control unit further receives road surface information sensed by the sensing unit, and further determines whether a road surface has a gradient using the received road surface information (Khafagy [0031] the Examiner understands that the road surface information is used to determine whether the road surface has a gradient. The grade/hill sensors determine the grade of the road and control the EPB accordingly; [0030] the grade/hill sensors check whether the vehicle is on a 

	Claim 20 is rejected under the same rationale as claim 11. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khafagy and Kilmurray in view of  Toda et al. (U.S Patent Publication No. 2006/0220810; hereinafter “Toda”). 

Regarding claim 2, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1, wherein the control unit determines the transmission information corresponds to the neutral state. Yet, the combination of Khafagy and Kilmurray does not teach determining whether the output transmission information corresponds to a set automatic transmission type neutral state.  
However, in the same field of endeavor, Toda does teach determining whether the output transmission information corresponds to a set automatic transmission type neutral state (Toda [0040] the control unit detects the selection of the gear and the automatic shift mode and sends a control signal to the digital indicator).  
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khafagy and Kilmurray’s apparatus of determining the neutral state of the transmission information by determining that it is an automatic transmission type, for the purpose of establishing the same grounds for neutral position (Toda [0034] the automatic transmission has a shift lever with P, R, N and D gear ranges, wherein manual transmission has a center position serving as a neutral position, front and rear position as the higher and lower gear position).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khafagy and Kilmurray in view of  Trappe et al. (U.S Patent No. 2017/0369046; hereinafter “Trappe”).

20 Regarding claim 3, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1, wherein the control unit determines the transmission information corresponds to the neutral state. Yet, the combination of Khafagy and Kilmurray does not teach determining whether the output transmission information corresponds to a set manual transmission type neutral state.  
However, in the same field of endeavor, Trappe does teach determining whether the output transmission information corresponds to a set manual transmission type neutral state (Trappe [0013] the gear selection sensor detects whether the manual gearbox of the vehicle is in the neutral position. The gear selection sensor transmits the data to the control unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khafagy and Kilmurray’s apparatus of determining the neutral state of the transmission information by determining the neutral state in a manual transmission, as taught by Trappe, for the purpose of generating a signal for controlling the electric parking brake based on the gear selection in a manual gearbox (Trappe [Abstract]). 

Claims 5, 9, 10, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy and Kilmurray in view of Rizzo et al. (U.S Patent Publication No. 2016/0244039; hereinafter “Rizzo”). 

Regarding claim 5, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1. Yet, the combination of Khafagy and Kilmurray does not teach wherein the control 
However, in the same field of endeavor, Rizzo does teach the control unit further receives a braking value from a conventional brake (CB) device, and further determines whether the received braking value is kept for a preset target time or longer (Rizzo [0046] the timer of the controller may determine if the duration of the auto-hold state is maintained for more than a calibrated duration. Auto-hold is a method of holding the conventional brake without having the pedal depressed, therefore uses a conventional brake device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy and Kilmurray’s apparatus of controlling the EPB by receiving a braking value and using it to determine the duration of the braking in comparison to the preset target time, as taught by Rizzo, for the purpose of preventing rolling of the vehicle by holding the vehicle stationary regardless of the state of a brake pedal (Rizzo [0009]). 

Claim 14 is rejected under the same rationale as claim 5. 

Regarding claim 9, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 1, wherein the control unit further receives a brake signal and further determines whether the brake is not performed using the signal (Khafagy [0026] the brake pedal sensor checks if the brake pedal is released or not. If the pedal is not released (the vehicle is on hold) the EPB remains applied. If the brake pedal is released, the engine remains auto-stopped and the EPB remains applied before checking the accelerator threshold. If the vehicle is able to remain auto-stopped when the brake pedal is released, the vehicle can perform an auto-vehicle holding operation). 

However, in the same field of endeavor, Rizzo does teach an auto vehicle holding device (Rizzo [0034] the vehicle hold state can be automatically executed when the brake pedal is released after a stop. The electronic brake assembly is controlled along with taking other control actions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy and Kilmurray’s apparatus of receiving brake operation signals and determining whether or not the brake is being held by holding the brake with an auto vehicle hold feature, which can be taken into consideration during the operation of the electronic brake assembly, as taught by Rizzo, for the purpose of holding the vehicle stationary on an incline or during creeping (Rizzo [0009]). 
	
Claim 18 is rejected under the same rationale as claim 9. 

Regarding claim 10, the combination of Khafagy and Kilmurray teaches the vehicle control apparatus of claim 9, wherein the control unit further transmits the EPB engagement command to the EPB device such that EPB automatic engagement is performed by the EPB device when brake holding is not performed (Khafagy [0026] even when the brake pedal is released, the engine remains auto-stopped and the EPB remains applied, which performs the same features as auto vehicle hold).
While the combination of Khafagy and Kilmurray teaches a feature that is able to hold the vehicle stationary when the brake pedal is released, the combination of Khafagy and Kilmurray does not explicitly teach an auto vehicle holding device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy and Kilmurray’s apparatus of engaging the EPB when the brake hold is not performed by using an auto vehicle hold device, as taught by Rizzo, for the purpose of preventing rolling of the vehicle by holding the vehicle stationary on an incline or creeping on a level surface, regardless of the state of a brake pedal (Rizzo [0009]).

Claim 19 is rejected under the same rationale as claim 10. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665